Citation Nr: 1526764	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, to include as to due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in New Orleans, Louisiana.

In September 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, was denied in a February 2005 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.
 
2.  Since the February 2005 rating decision, evidence has been received that was not previously considered by VA and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

3.  The Veteran served on the inland waterways of the Republic of Vietnam during his active duty while stationed aboard the U.S.S. Canberra.
 
4.  The evidence of record includes a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus, type II, is related to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2004, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, which was denied in a February 2005 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights in February 2005, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the February 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  Consequently, the February 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2014).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The February 2005 denial of the Veteran's claim was predicated, in part, on the RO's finding that the evidence did not establish that the Veteran (1) served within the land borders of the Republic of Vietnam; (2) served on the inland waterways of the Republic of Vietnam; or (3) was otherwise exposed to an herbicidal agent.  While the evidence established that the Veteran served aboard Navy ships, including the U.S.S. Canberra, it did not establish that these ships navigated qualifying inland waterways of the Republic of Vietnam.

Since the February 2005 rating decision, the Veteran submitted a VA created and maintained list of U.S. Navy ships that are associated with various types of exposure to an herbicidal agent.  Specifically, this list (updated most recently in December 2014) demonstrates that the U.S.S. Canberra navigated the Cua Viet River on December 10, 1968, which is an inland waterway in the Republic of Vietnam.  The Veteran's personnel records establish that he was stationed aboard the U.S.S. Canberra on December 10, 1968.

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, i.e., the Veteran's in-service exposure to an herbicidal agent.   As such, the Board finds that the evidence received since the February 2005 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303(b) (2014); see Shade, 24 Vet. App. at 117.

In making this determination, the Board considered whether the list of U.S. Navy ships associated with various types of exposure to an herbicidal agent is an official service department record so as to warrant reconsideration of the Veteran's June 2004 claim.  38 C.F.R. § 3.156(c).  However, as referenced above, this list was created and is maintained by VA, not a U.S. service department.  As such, it does not qualify as an official service department record.  Consequently, reconsideration of the Veteran's original claim is not warranted.

As determined above, the Board has found that sufficient evidence has been received since the previous final denial to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to an herbicidal agent.  The Board will now address the merits of this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran asserts that his diabetes mellitus, type II, is related to in-service exposure to an herbicidal agent. 

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309(e).  The evidence of record includes a current diagnosis of diabetes mellitus, type II.  Consequently, the salient issue is whether the Veteran was exposed to an herbicidal agent during his active duty.  

The law provides that "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  In order for presumptive service connection to be granted, the evidence must demonstrate that a veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's personnel records demonstrate that he was stationed aboard the U.S.S. Canberra on December 10, 1968.  Further, the Veteran submitted a VA list of U.S. Navy ships associated with various forms of herbicidal agent exposure.  This list shows that the U.S.S. Canberra navigated the Cua Viet River, which is an inland waterway of the Republic of Vietnam, on December 10, 1968.  Thus, the Board finds that the Veteran was present on the inland waterways of the Republic of Vietnam during the requisite time period and, consequently, he is presumed to have been exposed to an herbicidal agent.  Id.  There is no affirmative evidence demonstrating that Veteran was not exposed to an herbicidal agent during his active duty.  As such, service connection for the Veteran's diabetes mellitus, type II, is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, is reopened.

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


